Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The anti-falling device of the claimed invention comprises all the limitations of claim 1, specifically, wherein a second roller is arranged between a pair of first rollers, wherein the second roller is arranged to be held in contact or arranged to be away in a vertical direction from a lower end surface of a door rail by a distance smaller than a distance by which each of the pair of first rollers is away in the vertical direction that is not taught, suggested, nor obvious over prior arts of record.
JPH 08-245144 to Narimatsu teaches an anti-falling device for an elevator comprising a first roller located at a vertical distance away from a door rail that is greater than a distance of a second roller away from a door rail but does not teach a pair of first rollers wherein the second roller is arranged between a pair of first rollers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/             Examiner, Art Unit 3654